Exhibit 10.8

 

TETRA TECHNOLOGIES, INC.

1998 DIRECTOR STOCK OPTION PLAN

(AS AMENDED AND RESTATED EFFECTIVE DECEMBER 18, 2002)

 

I. PURPOSE OF THE PLAN

 

The purpose of the TETRA Technologies, Inc. 1998 Director Stock Option Plan (As
Amended and Restated Effective December 18, 2002) (the "Plan") is to permit
TETRA Technologies, Inc., a Delaware corporation (the "Company"), to attract and
retain qualified individuals to serve as directors of the Company and to align
the interests of such individuals more closely with the interest of the
Company's stockholders. Accordingly, the Company may make awards ("Awards") to
directors of stock options ("Options") with respect to shares of the Company's
common stock, par value $0.01 per share ("Stock"). Options shall be nonqualified
stock options, which are not intended to qualify as incentive stock options
under Section 422 of the Internal Revenue Code of 1986, as amended (the "Code").

 

II. ADMINISTRATION

 

The Plan shall be administered by the Board of Directors of the Company (the
"Board") or such committee of members of the Board as the Board may appoint (the
"Committee"). Committee members may resign at any time by delivering written
notice to the Board. Vacancies in the Committee, however caused, shall be filled
by the Board. The Committee is authorized to interpret the Plan and may from
time to time adopt such rules and regulations, not inconsistent with the
provisions of the Plan, as it may deem advisable to carry out the Plan. The
Committee shall act by a majority of its members in office and the Committee may
act either by vote at a telephonic or other meeting or by a memorandum or other
written instrument signed by all of the members of the Committee.

 

The Committee shall have the sole authority to determine any terms and
provisions of the Awards issued prior to the Restatement Date and after the
Restatement Date to the extent the terms of an Award are not inconsistent
herewith. The Committee shall prepare and distribute, in such manner as the
Committee determines to be appropriate, information about the Plan; and to make
all other determinations deemed necessary or advisable for the administration of
the Plan.

 

The day-to-day administration of the Plan may be carried out by such officers
and employees of the Company as shall be designated from time to time by the
Committee. Members of the Committee shall not receive compensation for their
services as members, but all expenses and liabilities they incur in connection
with the administration of the Plan shall be borne by the Company. The Committee
may employ attorneys, consultants, accountants, appraisers, brokers or other
persons, and the Committee, the Board, the Company and the officers and
employees of the Company shall be entitled to rely upon the advice, opinions or
valuations of any such persons. The interpretation and construction by the
Committee of any provisions of the Plan or of any Award under the Plan and any
determination by the Committee under any provision of the Plan or any such Award
shall be final and conclusive for all purposes. Neither the Committee nor any
member thereof shall be liable for any act, omission, interpretation,
construction or determination made in connection with the Plan in good faith,
and the members of the Committee shall be entitled to indemnification and
reimbursement by the

 

1

--------------------------------------------------------------------------------



Company in respect of any claim, loss, damage or expense (including counsel
fees) arising therefrom to the full extent permitted by law. The members of the
Committee shall be named as insureds under any directors and officers liability
insurance coverage that may be in effect from time to time.

 

Only directors who are not employees of the Company shall be eligible to receive
Awards under the Plan. In no event shall any director or his legal
representatives, heirs, legatees, distributees, or successors have any right to
participate in the Plan, except to the extent provided in the Plan.

 

III. DEFINITIONS

 

Unless the context indicates otherwise, the following terms have the meanings
set forth below:

 

"Annual Grant Date" means January 1 of each year.

 

"Director" means each member of the Board on the Grant Date who is not an
employee of the Company or of a parent, subsidiary or affiliate of the Company.

 

"Exercise Price" means the price required to be paid for the Stock upon exercise
of an Option. The Exercise Price shall be the Fair Market Value on the Grant
Date.

 

"Fair Market Value" means the closing price per share of the Stock on the date
immediately preceding the Grant Date.

 

"Grant Date" means the Annual Grant Date or Initial Grant Date, whichever is
applicable.

 

"Initial Grant Date" means the date on which a Director is first elected as a
member of the Board.

 

"Restatement Date" means December 18, 2002.

 

IV. SHARES SUBJECT TO THE PLAN

 

The aggregate number of shares which may be issued under Awards granted under
the Plan shall not exceed 175,000 shares of Stock of the Company. Such shares
shall consist of previously issued shares reacquired by the Company. Until
termination of the Plan and the expiration of all Awards granted under the Plan,
the Company shall at all times make available a sufficient number of shares to
meet the requirements of the Plan and the outstanding Awards. The aggregate
number of shares which may be issued under Awards granted under the Plan shall
be subject to adjustment as provided in Article VII hereof. In the event that
all or part of any Award expires, lapses, is forfeited or otherwise terminates,
any shares of Stock allocable to the terminated portion of such Award may again
be made subject to an Award granted under the Plan.

 

2

--------------------------------------------------------------------------------



V. GRANTS OF OPTIONS

 

A. GRANT OF OPTIONS. After the effective date hereof and prior to the
Restatement Date, and subject to Article VI below, each Director on his Initial
Grant Date and on each Annual Grant Date thereafter prior to the Restatement
Date shall receive a grant of an Option to purchase 6,000 shares of Stock. After
the Restatement Date and subject to Article VI below, each Director on his
Initial Grant Date and on each Annual Grant Date thereafter shall receive a
grant of an Option to purchase 8,000 shares of Stock. In addition to the
automatic grants referred to above, other Awards may be made under the Plan in
the sole discretion of the Committee.

 

B. TERMS OF OPTIONS. Upon the grant of each Award, the Company and each Director
shall enter into an agreement specifying the purchase price and including or
incorporating by reference the terms of the Option. After the Restatement Date
each automatic grant described in V.A. above shall include the substance of all
of the following provisions and such other provisions consistent with the Plan
as the Committee may determine.

 

1. The terms of each Option shall be five years from its Grant Date, subject to
its earlier termination in accordance with paragraph 6.

 

2. In no event shall an Option be exercisable prior to the first day that is six
months after its Grant Date. Each Option shall be vested immediately on its
Grant Date.

 

3. The purchase price of Stock subject to each Option shall be the Fair Market
Value of the Stock on the Grant Date of the Option.

 

4. Upon exercise of an Option, the full Exercise Price for the shares and any
required tax withholding with respect to which the Option is being exercised
shall be payable to the Company (i) in cash or by check payable and acceptable
to the Company, (ii) subject to the approval of the Committee, by tendering to
the Company shares of Stock owned by the optionee for a period of at least six
months prior to exercise and tender having an aggregate fair market value per
share as of the date of exercise and tender that is not greater than the full
Exercise Price for the shares with respect to which the Option is being
exercised and by paying any remaining amount of the Exercise Price as provided
in (i) above, or (iii) subject to such instructions as the Committee may
specify, at the optionee's written request the Company may deliver certificates
for the shares of Stock for which the Option is being exercised to a broker for
sale on behalf of the optionee, provided that the optionee has irrevocably
instructed such broker to remit directly to the Company on the optionee's behalf
the full amount of the Exercise Price and any required tax withholdings from the
proceeds of such sale. In the event that the optionee elects to make payment as
allowed under clause (ii) above, the Committee may, upon confirming that the
optionee owns the number of additional shares being tendered, authorize the
issuance of a new certificate for the number of shares being acquired pursuant
to the exercise of the Option less

 

3

--------------------------------------------------------------------------------



the number of shares being tendered upon the exercise and return to the optionee
(or not require surrender of) the certificate for the shares being tendered upon
the exercise. Payment instruments will be received subject to collection.

 

5. No Option shall be transferable otherwise than by will or the laws of descent
and distribution, and an Option shall be exercisable during the Director's
lifetime only by the Director. If a Director dies, the person or persons
(including his estate) to whom his rights under any Option shall have passed by
will or by laws of descent and distribution shall be entitled to exercise the
Option for a period of one year after the death of the Director (but only to the
extent exercisable by the Director at the time of his death).

 

6. If a Director's membership on the Board terminates for any reason other than
death, an Option held on the date of termination may be exercised in whole or in
part (but only to the extent exercisable by the Director at the time of such
termination) at any time within 90 days after the date of such termination (but
in no event after the term of the Option expires) and shall thereafter
automatically terminate.

 

7. An Option may not be exercised for a fractional share. No Option may be
exercised after the expiration of its term.

 

8. An Option shall be deemed to be exercised when (i) written notice of such
exercise has been given to the Company in accordance with the terms of the Award
granting the Option by the person entitled to exercise the Option and (ii) full
payment for the shares of Stock with respect to which the Option is exercised
has been received by the Company. Until the issuance of the stock certificates
(as evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a stockholder shall exist with respect to Option shares
notwithstanding the exercise of the Option. An optionee shall have no rights as
a stockholder with respect to shares covered by such optionee's Award until the
date of the issuance of shares to the optionee pursuant to such exercise. No
adjustment will be made for dividends or other distributions or rights for which
the record date is prior to the date of such issuance.

 

VI. PRORATION OF GRANT

 

A Director who first becomes a member of the Board after the effective date
hereof but before January 1, 2003 shall receive, on his first Annual Grant Date
following the date on which he became a member of the Board, an Option to
purchase the number of shares of Stock equal to the product of 6,000 and a
fraction, the numerator of which is the number of days during the year preceding
such first Annual Grant Date that such Director served as a member of the Board
and the denominator of which is 365; provided, however, that any Director who
becomes a member of the Board during 2002 shall receive, on his first Annual
Grant Date in 2003, an Option to purchase the number of shares of Stock equal to
the product of 8,000 and a fraction, the

 

4

--------------------------------------------------------------------------------



numerator of which is the number of days during 2002 that such Director served
as a member of the Board and the denominator of which is 365.

 

A Director who first becomes a member of the Board after January 1, 2003 shall
receive, on his first Annual Grant Date following the date on which be became a
member of the Board, an Option to purchase the number of shares of Stock equal
to the product of 8,000 and a fraction, the numerator of which is the number of
days during the year preceding such Initial Grant Date that such Director served
as a member of the Board and the denominator of which is 365.

 

VII. RECAPITALIZATION OR REORGANIZATION

 

A. The existence of the Plan and the Awards granted hereunder shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company's capital structure or its business, any merger or
consolidation of the Company, any issue of bonds, debentures, preferred or prior
preference stocks ahead of or affecting Stock, the dissolution or liquidation of
the Company or any sale or transfer of all or any part of its assets or
business, or any other corporate act or proceeding.

 

B. The shares with respect to which Awards may be granted are shares of Stock as
presently constituted, but if, and whenever, prior to the termination of the
Plan or the expiration of an Award theretofore granted, the Company shall effect
a subdivision or consolidation of shares of Stock or the payment of a stock
dividend on Stock without receipt of consideration by the Company, the remaining
shares of Stock available under the Plan and the number of shares of Stock with
respect to which such Award may thereafter be exercised (i) in the event of an
increase in the number of outstanding shares, shall be proportionately increased
and the Exercise Price per share shall be proportionately reduced, and (ii) in
the event of a reduction in the number of outstanding shares, shall be
proportionately reduced, and the Exercise Price per share shall be
proportionately increased.

 

C. Except as may otherwise be expressly provided in the Plan, the issuance by
the Company of shares of stock of any class or securities convertible into
shares of stock of any class, for cash, property, labor or services, upon direct
sale, upon the exercise of rights or warrants to subscribe therefor, or upon
conversion of shares or obligations of the Company convertible into such shares
or other securities, and in any case whether or not for fair value, shall not
affect, and no adjustment by reason thereof shall be made with respect to, the
number of shares of Stock available under the Plan or subject to Awards
theretofore granted or the Exercise Price per share of outstanding Awards.

 

D. If the Company effects a recapitalization or otherwise materially changes its
capital structure (both of the foregoing are herein referred to as a
"Fundamental Change"), then thereafter upon any exercise of an Option
theretofore granted the optionee shall be entitled to purchase under such
Option, in lieu of the number of shares of Stock as to which such Option shall
then be exercisable, the number and class of shares of stock and securities to
which the optionee would have been entitled pursuant to the terms of the

 

5

--------------------------------------------------------------------------------



Fundamental Change if, immediately prior to such Fundamental Change, the
optionee had been the holder of record of the number of shares of Stock as to
which such Option is then exercisable.

 

VIII. OPTIONEE'S AGREEMENT

 

If, at the time of the exercise of any Option, in the opinion of counsel for the
Company, it is necessary or desirable, in order to comply with any then
applicable laws or regulations relating to the sale of securities, for the
optionee exercising the Option to agree to hold any shares issued to the
optionee for investment and without intention to resell or distribute the same
and for the optionee to agree to dispose of such shares only in compliance with
such laws and regulations, the optionee will, upon the request of the Company,
execute and deliver to the Company a further agreement to such effect.

 

IX. TERMINATION OF AUTHORITY TO GRANT AWARDS

 

No Awards will be made pursuant to this Plan after December 14, 2008.

 

X. AMENDMENT AND TERMINATION

 

The Board may from time to time and at any time alter, amend, suspend,
discontinue or terminate this Plan and any Awards hereunder; provided, that no
change in any Award theretofore granted may be made which would impair the
rights of the optionee with respect to an Option under such Award, without the
consent of such optionee.

 

XI. PREEMPTION BY APPLICABLE LAWS AND REGULATIONS

 

Anything in the Plan or any Award entered into pursuant to the Plan to the
contrary notwithstanding, if any law, regulation or requirement of any
governmental authority shall require either Company or the optionee to take any
action or make any determination in connection with issuance or other
distribution of, or payment for shares of Stock, the shares then to be issued or
distributed, or the payment for such shares, as the case may be, shall be
deferred until such action shall have been taken. It is the Company's intent
that the Plan comply in all respects with rule 16-b3 (the "Rule") of the
Securities Act of 1933, as amended (the "Act"), and any regulations promulgated
thereunder. If any provision of the plan is later found not to be in compliance
with the Rule, the provision shall be deemed null and void. All grants and
exercises of stock options under the Plan shall be executed in accordance with
the requirements of Section 16 of the Act, as amended and any regulations
promulgated thereunder. To the extent that any of the provisions contained
herein do not conform with Rule 16-b3 of the Act or any amendments thereto or
any successor regulation, then the Committee may make such modifications so as
to conform the Plan and any stock options granted thereunder to the Rule's
requirements.

 

XII. MISCELLANEOUS

 

A. NO RIGHT TO CORPORATE ASSETS. Nothing contained in the Plan shall be
construed as giving any optionee, such optionee's beneficiaries or any other
person any equity or other interest of any kind in any assets of the Company or
creating a

 

6

--------------------------------------------------------------------------------



trust of any kind or a fiduciary relationship of any kind between the Company
and any such person.

 

B. NO RESTRICTION ON CORPORATE ACTION. Nothing contained in the Plan shall be
construed to prevent the Company from taking any corporate action that is deemed
by the Company to be appropriate or in its best interest, whether or not such
action would have an adverse effect on the Plan or any Award made under the
Plan. No optionee, beneficiary or other person shall have any claim against the
Company as a result of any such action.

 

C. NON-ASSIGNABILITY. Neither an optionee nor an optionee's beneficiary shall
have the power or right to sell, exchange, pledge, transfer, assign or otherwise
encumber or dispose of such optionee's or beneficiary's interest arising under
the Plan or any Award received under the Plan; nor shall such interest be
subject to seizure for the payment of an optionee's or beneficiary's debts,
judgments, alimony, or separate maintenance or be transferable by operation of
law in the event of an optionee's or beneficiary's bankruptcy or insolvency and
to the extent any such interest arising under the Plan or an Award received
under the Plan is awarded to a spouse pursuant to any divorce proceeding, such
interest shall be deemed to be terminated and forfeited notwithstanding any
vesting provisions or other terms herein or in the agreement evidencing such
Award. Notwithstanding the above, nothing herein shall be construed to prevent
the issuance of shares pursuant to an order of a court of competent jurisdiction
which the Committee in its sole discretion deems to be valid and enforceable
against the Company, and any such issuance shall be deemed in full satisfaction
of any obligation under the applicable Award.

 

D. WITHHOLDING OF TAX. To the extent that (i) the Company has a duty to withhold
for federal or state income tax or (ii) the Company's ability to take a tax
deduction is contingent upon such withholding, optionee shall pay the Company at
the time of exercise (or other taxable event) such amount of money as the
Company may be required to withhold or pay under applicable tax laws or
regulations. If the optionee fails to do so, the Company may refuse to issue any
shares pursuant to exercise of an Option, or may withhold from any other amounts
payable to optionee any tax required to be withheld.

 

E. APPLICATION OF FUNDS. The proceeds received by the Company from the sale of
shares pursuant to the Plan will be used for general purposes.

 

F. GOVERNING LAW; CONSTRUCTION. All rights and obligations under the Plan shall
be governed by, and the Plan shall be construed in accordance with, the laws of
the State of Delaware without regard to the principles of conflicts of laws.
Titles and headings to Sections herein are for purposes of reference only, and
shall in no way limit, define or otherwise affect the meaning or interpretation
of any provisions of the Plan.



7

--------------------------------------------------------------------------------

 